Citation Nr: 1715145	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right knee status post contusion and early degenerative joint disease with residual scar.

2.  Entitlement to an initial rating higher than 10 percent for left knee early degenerative joint disease with spur formation. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2009 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In February 2009, the RO granted service connection for right and left knee disabilities and assigned initial ratings of 10 percent for each disability.  The Veteran timely appealed the initial ratings assigned.  In January 2010, the RO denied an application to reopen a previously denied claim for service connection for lumbosacral strain and denied entitlement to TDIU. 

In February 2013, the Veteran testified during a Board hearing before the undersigned during a videoconference hearing between the RO and the Board; a transcript of the hearing has been associated with the Virtual VA paperless claims processing system.

In June 2014, the Board dismissed the Veteran's appeal of the denial of his application to reopen the claim for service connection for lumbosacral strain, as the Veteran requested that this claim be withdrawn in a February 2013 statement in support of claim (VA form 21-4138) and during his testimony in the February 2013 Board hearing.  The Board remanded the claims for higher initial ratings for the knee disabilities and TDIU for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary for the claims for higher initial ratings for bilateral knee disabilities and for TDIU. 

In regards to the bilateral knee disabilities, since this claim was last before the Board, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Id.

The Veteran contends that his bilateral knee disabilities have worsened since his December 2008 examination, he could barely walk because of pain, and a 10 percent evaluation does not fully compensate him for the pain and difficulties that he has on a daily basis because of his knees.  He stated that he is unable to work because of his bilateral knee disabilities.  

In this case, the 10 percent rating for the Veteran's right and left knee disabilities have been assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, for arthritis due to trauma.  DC 5010 provides that traumatic arthritis be rated as degenerative arthritis under DC 5003.  DC 5003 provides that arthritis be rated based on limitation of motion pursuant to the diagnostic codes applicable to the joint involved, unless the limitation of motion is noncompensable under those codes, in which case a rating of 10 percent is warranted for limitation of motion.  As limitation of motion has been considered as a factor in evaluating the Veteran's knee disabilities, and higher or separate ratings are potentially assignable under diagnostic codes pertaining to limitation of motion of the knee, clinical findings responsive to 38 C.F.R. § 4.59 and Correia are relevant in evaluating the disability.

In April 2010 and August 2011, the Veteran received examinations of his knees for VA purposes.  In both examinations, the examiner found that the Veteran exhibited painful range of motion of the right and left knee, and functional impairment and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  However, the examiner did not indicate whether the Veteran's right and left knees were tested for pain during weight-bearing, non-weight-bearing, passive, and active motion. The examiner found that the effect of the disabilities on the Veteran's usual occupation was that he is unable to walk far, run, or do heavy lifting.  

Pursuant to the Board's June 2014 remand, the Veteran underwent a VA examination of his right and left knee in January 2015.  The examiner indicated that there was evidence of pain on movement in both knees and interference with sitting, standing, and/or weight-bearing in both knees.  However, the examiner did not indicate whether the Veteran's right and left knees were tested for pain during non-weight-bearing.  Additionally, there is no indication whether or not his right and left knees were tested for pain during passive motion.  Consequently, the Board cannot discern from the examination report whether the requirements of 38 C.F.R. § 4.59 (2016) and Correia are met.  

In regard to the Veteran's claim for entitlement to TDIU, the Veteran's claim is inextricably intertwined with the issue of entitlement to service connection for his bilateral knee disabilities, which are being remanded for further development.  Therefore, a final decision on the issue of entitlement to TDIU cannot be rendered at this time.  Holland v. Brown, 6 Vet. App. 443, 446 (1994) (holding that the issue of entitlement to TDIU "predicated on a particular service-connected condition is 'inextricably intertwined' with a rating increase claim regarding the same condition").

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected bilateral knee disability.  All indicated tests and studies should be performed and findings reported in detail.  The claims folder must be made available to the examiner for review prior to examination.  

The examination should be conducted in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and non-weight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia.

2.  After the above development has been completed, readjudicate the claims for entitlement to higher initial ratings for right and left knee disabilities and TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

